    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 1 of 9 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MICHAEL THOMPSON,

       Plaiuntiff,

-VS-                                                CASE NO.:

SMARTPAY LEASING, LLC,

       Defendant.
                                      /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff, MICHAEL THOMPSON, by and through the

undersigned counsel, and sues Defendant, SMARTPAY LEASING LLC, (hereinafter

“Defendant”) and in support thereof respectfully alleges violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

                                          Introduction

        1.      This is an action alleging violations of the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices

Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

        2.      The TCPA was enacted to prevent companies like Defendant from

invading American citizens’ privacy and to prevent abusive “robocalls.”

        3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

scourge of modern civilization. They wake us up in the morning; they interrupt our

dinner at night; they force the sick and elderly out of bed; they hound us until we want to

rip the telephone out of the wall.’ 137 Cong. Rec. 30,821 (1991). Senator Hollings

                                               1
      Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 2 of 9 PageID 2



presumably intended to give telephone subscribers another option: telling the auto-dialers

to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1256 (11th

Cir. 2014).

        4.       According    to the   Federal      Communications    Commission    (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with over

200,000 complaints each year – around 60 percent of all the complaints [the FCC]

receive[d]. Some private analyses estimate that U.S. consumers received approximately

2.4    billion   robocalls   per   month   in   2016.”   https://www.fcc.gov/about-fcc/fcc-

initiatives/fccs-push-combat-robocalls-spoofing.

        5.       As the Seventh Circuit Court of Appeals wrote: “No one can deny the

legitimacy of the state’s goal: Preventing the telephone (at home or in one’s pocket) from

frequently ringing with unwanted calls. Every call uses some of the telephone owner’s

time and mental energy, both of which are precious.” Patriotic Veterans v. Zoeller, 845

F.3d 303, 305-06 (7th Cir. 2017).

                              Jurisdiction, Venue and Parties

        6.       This Court has original jurisdiction over Plaintiff’s claims arising under

the TCPA pursuant to 28 U.S.C. § 1331.

        7.       This Court has supplemental jurisdiction over Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1367, as the state law claim arises out of a common nucleus of

operative fact, and forms part of the same case or controversy.

        8.       Personal jurisdiction exists over Defendant as it has the necessary

minimum contacts with the State of Florida, this suit arises out of Defendant’s specific

conduct with Plaintiff in Florida, and Plaintiff was injured in Florida.


                                                2
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 3 of 9 PageID 3



       9.      Venue is appropriate in the United States District Court for the Middle

District of Florida, Tampa Division, pursuant to 28 U.S.C. § 1391, as the events giving

rise to Plaintiff’s claims occurred in Polk County, Florida.

       10.     Plaintiff is a natural person, and resident of the State of Florida, residing in

Polk County, Florida.

       11.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

       12.     Plaintiff is an “alleged debtor.”

       13.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F.3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

       14.     Defendant is a foreign limited liability company with its principal place of

business located at 550 Kearny Street, Suite 320, San Francisco, California, 94108.

Defendant conducts business in the State of Florida through its registered agent, Vcorp

Services, LLC, located at 5011 South State Road 7, Suite 106, Davie, Florida, 33314.

       15.     The debt that is the subject matter of this Complaint is a “consumer debt”

as defined by Florida Statute § 559.55(6).

       16.     Defendant is a “creditor” as defined in Florida Statute § 559.55(5).

                                  FACTUAL ALLEGATIONS

       17.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

seventy (70) times in an attempt to collect a debt.

       18.     Defendant attempted to collect an alleged debt from Plaintiff by this

campaign of telephone calls.




                                              3
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 4 of 9 PageID 4



       19.     Upon information and belief, some or all of the calls the Defendant made

to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

system” which has the capacity to store or produce telephone numbers to be called, using

a random or sequential number generator (including but not limited to a predictive dialer)

or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

227(a)(1) (hereinafter “autodialer calls”).

       20.     Plaintiff will testify that he knew it was an autodialer because of the vast

number of calls he received and because he heard a pause and beep when he answered his

telephone before a voice came on the line from Defendant.

       21.     Plaintiff was also the recipient of prerecorded messages from Defendant.

       22.     Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

       23.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (863) ***-8008, and was the called party and recipient of Defendant’s calls.

       24.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone (863) ***-8008 in an attempt to collect on a debt.

       25.     On several occasions over the last year Plaintiff instructed Defendant’s

agent(s) to stop calling his cellular telephone.

       26.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

the calls were being initiated from, but not limited to, the following telephone number:

(844) 440-8187.




                                               4
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 5 of 9 PageID 5



        27.      On or about November 2018, Plaintiff communicated with Defendant

from his aforementioned cellular telephone number and instructed Defendant’s agent to

cease calling.

        28.      Specifically,     Plaintiff   simply   stated   to   one    of   Defendant’s

agents/representatives “don’t contact me anymore.”

        29.      Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

cellular telephone in this case.

        30.      Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.

        31.      Defendant’s corporate policy is structured so as to continue to call

individuals like Plaintiff, despite these individuals explaining to Defendant they wish for

the calls to stop.

        32.      Defendant has numerous other federal lawsuits pending against it alleging

similar violations as stated in this Complaint.

        33.      Defendant has numerous complaints across the country against it asserting

that its automatic telephone dialing system continues to call despite requested to stop.

        34.      Defendant has had numerous complaints from consumers across the

country against it asking to not be called; however, Defendant continues to call the

consumers.

        35.      Defendant’s corporate policy provided no means for Plaintiff to have his

number removed from Defendant’s call list.


                                                 5
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 6 of 9 PageID 6



        36.    Defendant has a corporate policy to harass and abuse individuals despite

actual knowledge the called parties do not wish to be called.

        37.    Not a single call placed by Defendant to Plaintiff were placed for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        38.    Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.

        39.    From each and every call placed without consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

intrusion upon his right of seclusion.

        40.    From each and every call without express consent placed by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of his cellular

telephone line and cellular telephone by unwelcome calls, making the telephone

unavailable for legitimate callers or outgoing calls while the telephone was ringing from

Defendant’s calls.

        41.    From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

his time. For calls he answered, the time he spent on the call was unnecessary as he

repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

time to unlock the telephone and deal with missed call notifications and call logs that

reflected the unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular telephone, which are designed to inform the user of important missed

communications.




                                             6
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 7 of 9 PageID 7



        42.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

telephone and deal with missed call notifications and call logs that reflected the unwanted

calls. This also impaired the usefulness of these features of Plaintiff’s cellular telephone,

which are designed to inform the user of important missed communications.

        43.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

Plaintiff’s cellular telephone’s battery power.

        44.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone where a voice message was left which occupied space in

Plaintiff’s telephone or network.

        45.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

namely his cellular telephone and his cellular telephone services.

        46.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

and trepidation to even answer his telephone.

                                          COUNT I
                                   (Violation of the TCPA)

        47.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

forty-six (46) as if fully set forth herein.



                                               7
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 8 of 9 PageID 8



        48.     Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff, especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone

after Plaintiff notified Defendant that he wished for the calls to stop.

        49.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47

U.S.C § 227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against SMARTPAY LEASING LLC for statutory damages,

punitive damages, actual damages, treble damages, enjoinder from further violations of

these parts and any other such relief the court may deem just and proper.

                                          COUNT II
                                  (Violation of the FCCPA)

        50.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

forty-six (46) as if fully set forth herein.

        51.     At all times relevant to this action Defendant is subject to and must abide

by the laws of the State of Florida, including Florida Statute § 559.72.

        52.     Defendant has violated Florida Statute § 559.72(7) by willfully

communicating with the debtor or any member of his or her family with such frequency

as can reasonably be expected to harass the debtor or his or her family.

        53.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging

in other conduct which can reasonably be expected to abuse or harass the debtor or any

member of his or her family.



                                               8
    Case 8:19-cv-00328 Document 1 Filed 02/06/19 Page 9 of 9 PageID 9



       54.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

prior and continuous sustaining of damages as described by Florida Statute § 559.77.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against SMARTPAY LEASING LLC for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                             Respectfully submitted,

                                            /s/ Jason R. Derry, Esquire
                                            Jason R. Derry, Esquire
                                            Florida Bar No.: 0036970
                                            Morgan & Morgan, Tampa, P.A.
                                            One Tampa City Center
                                            201 North Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Telephone: (813) 223-5505
                                            Facsimile: (813) 257-0577
                                            jderry@ForThePeople.com
                                            jkneeland@ForThePeople.com
                                            Attorney for Plaintiff




                                             9
